Exhibit 10.74

DURECT CORPORATION

EXECUTIVE CHANGE OF CONTROL POLICY

This Executive Change of Control Policy (the “Policy”) is effective as of
April 7, 2004, as amended on September 25, 2008 and December 12, 2013.

POLICY GOALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control
transaction. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to officers of the Company and can cause
these individuals to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of its officers, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

B. Accordingly, the Board believes that it is in the best interests of the
Company and its stockholders to provide officers with an incentive to continue
their employment and to motivate such individuals to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders by
providing them with certain benefits upon a Change of Control that provide them
with enhanced financial security and incentive notwithstanding the possibility
or occurrence of a Change of Control.

POLICY

1. ELIGIBILITY. This Policy shall be applicable to each individual who is an
employee of the Company holding a position of Vice President (or equivalent
position) or higher as of the effective date of a Change of Control or who held
such a position with the Company within 90 days of such date but whose
employment terminated under the conditions specified in Section 3 below (each,
an “Officer”); provided, however, that the terms of this Policy will not apply
to any Officer who is party to one or more agreements with the Company providing
for specified benefits to the Officer upon or in connection with a Change of
Control unless such Officer expressly consents (by executing the acknowledgment
provided below) to becoming a participant eligible to receive benefits under
this Policy and thereby expressly waiving and forfeiting any rights or claims he
or she has or may have under any such prior agreement(s). Once acknowledged
below, the terms of this Policy shall constitute the entire agreement between
the Officer and the Company as to the subject matter covered by the Policy and
such terms may thereafter be amended only by a written agreement signed by the
Officer and, following approval by the Company’s Board or a Committee thereof, a
duly authorized officer of the Company.

2. AT-WILL EMPLOYMENT. Unless otherwise agreed to expressly by the Company and
an Officer through a separate written agreement which remains in effect after
the Officer becomes eligible to receive benefits under this Policy, each
Officer’s employment is and shall continue to be on an at-will basis, meaning
that either the Officer or the Company (or its



--------------------------------------------------------------------------------

successor) can terminate their employment relationship with each other at any
time for any or no reason. Nothing in this Policy shall give an Officer any
benefits whatsoever in the event the Officer’s employment terminates in a manner
that is not in connection with a Change of Control.

3. SEPARATION BENEFITS UPON INVOLUNTARY TERMINATION FOLLOWING CHANGE OF CONTROL.
If, in connection with and within 90 days prior to a Change of Control, or
within twenty-four (24) months following the effective date of a Change of
Control, the Officer’s employment with the Company (or its successor) is
terminated by the Company or the successor without Cause or the Officer
experiences a Constructive Termination (in each case as defined below), then
subject to Sections 3(c), 4 and 5 below the Officer will be entitled to the
following benefits:

(a) Vesting Acceleration. The remaining unvested portion of any such stock
options or shares of stock held by the Officer as of the effective date of the
employment termination shall automatically be accelerated so as to become
completely vested and exercisable (and any such right of repurchase or
forfeiture provision shall lapse in full) as of the effective date of such
termination; and

(b) Cash Benefits. The Officer will be entitled to payment of an amount equal in
aggregate to his or her then-current annual base salary, payable in equal
installments (on the Company’s normal payroll schedule and subject to applicable
withholdings) over the 12 months following the date of employment termination;
provided however that this Section 3(b) shall be subject to Section 5(c) below;
and provided further that the Company’s obligations to make any payments under
this Section 3(b) is subject to Section 3(c) below.

(c) Conditions to Payment of Benefits. Notwithstanding anything else to the
contrary contained herein, no Officer shall be entitled to payment of any
benefits provided under this Section 3 or otherwise under this Policy unless and
until (1) the Company (or its successor) shall have received from the Officer an
effective release releasing the Company (or its successor) from any and all
claims Officer may have against such entities related to or arising in
connection with his or her employment, the terms of such employment and
termination thereof that becomes effective within sixty (60) days following the
termination of employment (or if later, the Change of Control), and (2) the
Officer is in compliance and continues to be in compliance with the covenants
contained in Section 4 below (the “Covenants”), which Covenants shall be
acknowledged and agreed to by the Officer upon his or her executing this Policy
in the acknowledgment signature block below. The Officer further acknowledges
that the benefits under this Policy are being provided to assist in the
Officer’s transition to other employment. Accordingly, to the extent that the
Officer begins to engage in activities in violation of the Covenants during the
period of the cash severance payments specified in Section 3(b) above, the
Officer shall be entitled to retain any such payments received prior to the date
he commences such activities but will cease to be eligible to receive any
further payments or other benefits under the terms of this Policy or otherwise,
and the Officer shall have no further claims, rights or entitlements to any
severance payments or benefits in any respect.

4. COVENANTS. During his or her employment with the Company, the Officer agrees
to devote his or her full time and best efforts to the business of the Company,
and the

 

2



--------------------------------------------------------------------------------

Officer further agrees that during his or her employment with the Company and
for any period thereafter for which he or she is receiving or has received
payment of cash severance under Section 3(b) above (but in any event not
exceeding two years), he or she will not, directly or indirectly, act as a
partner, joint venturer, consultant, officer, director, employee, agent,
independent contractor or stockholder of any company or business organization
(including any unit or division of any company or organization) whose business
is the development and marketing of products and services that are directly
competitive with the products and services being developed and marketed by the
Company immediately prior to the Change of Control; provided, however, that the
record or beneficial ownership by the Officer of 5% or less of the outstanding
publicly traded capital stock of any such company shall not be deemed, in and of
itself, to be in violation of the Covenants set forth in this Section 4.

5. TAXES.

(a) General Withholding Tax Obligations. The Officer shall be responsible for
any income, excise or other taxes imposed on the Officer under applicable law
with respect to the benefits provided hereunder, including without limitation
delivering to the Company (or its successor) any amounts necessary to timely
satisfy any applicable withholding tax obligations. The Officer’s receipt of any
benefit hereunder is conditioned on his or her satisfaction of any applicable
withholding or similar obligations that apply to such benefit, and any cash
payment owed hereunder will be reduced to satisfy any such withholding or
similar obligations that may apply.

(b) Limitation on Payments. In the event that the benefits provided for under
this Policy (x) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(y) but for this Section 4(b) would be subject to the excise tax imposed by
Section 4999 of the Code (or any corresponding provisions of state income tax
law), then such benefits shall be either (1) delivered in full to the Officer,
or (2) delivered as to such lesser extent as would result in no portion of such
severance benefits being subject to excise tax under Code Section 4999,
whichever amount, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Code Section 4999, results in the
receipt by the Officer on an after-tax basis of the greater amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Code Section 4999. Any determination required under this Section 5(b) shall be
made in writing by the Company’s independent accountants, whose determination
shall be conclusive and binding for all purposes on the Company and the Officer.
In the event that (1) above applies, then the Officer shall be responsible for
any excise taxes imposed with respect to such benefits. In the event that
(2) above applies, then each benefit provided hereunder shall be proportionately
reduced to the extent necessary to avoid imposition of such excise taxes.

(c) Code Section 409A. It is the parties’ intent that this Policy and the
benefits payable hereunder comply with the requirements of Code Section 409A and
any final regulations and guidance promulgated thereunder (collectively “Section
409A”) so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in this Policy (or other agreement or arrangement
referenced below in this Section 9(b)), if Officer is a “specified employee”
within the meaning of

 

3



--------------------------------------------------------------------------------

Section 409A at the time of Officer’s “separation from service” (as defined in
Section 409A) (other than due to death), and if the amounts payable to Officer
pursuant to Section 3(b) this Policy, when considered together with other
severance payments or separation benefits, if any, to which Officer may be
entitled under any other agreement or arrangement, would be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then only that portion of the Deferred Compensation Separation
Benefits which does not exceed the Section 409A Limit (as defined below) may be
made within the first six (6) months following Officer’s separation from service
date in accordance with the payment schedule that otherwise applies to each
payment or benefit. Any portion of the Deferred Compensation Separation Benefits
in excess of the Section 409A Limit otherwise due to Officer on or within the
six (6) month period following Officer’s separation from service will accrue
during such six (6) month period and will become payable in a lump sum payment
on the date six (6) months and one (1) day following the separation from service
date. All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule otherwise applicable to each
payment or benefit. For these purposes, each severance payment provided for
under this Policy is hereby designated as a separate payment and will not
collectively be treated with any other payments as a single payment.
Notwithstanding anything herein to the contrary, if Officer dies following his
or her separation from service but prior to the six (6) month anniversary of his
or her separation from service date, then any payments delayed in accordance
with this Section 5(c) will be payable in a lump sum as soon as administratively
practicable after the date of Officer’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.

For purposes of this Policy, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Officer’s annualized compensation based upon the annual rate of
pay paid to Officer during the Company’s taxable year preceding the Company’s
taxable year of Officer’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which Officer’s separation from service occurs.

Notwithstanding anything to the contrary contained in this Policy, to the extent
that any amendment to this Policy would constitute under Section 409A a delay or
acceleration in payment of a Deferred Compensation Separation Benefit, or a
change in the form of payment of a Deferred Compensation Separation Benefit,
then such any amendment that effects a delay in a payment or a change in the
form of payment must be done in a manner that complies with
Section 409A(a)(4)(C) and any amendment that effects an acceleration of payment
must be done in a manner that complies with Treas. Reg. §1.409A-3(j).

6. DEFINITION OF TERMS. The following terms referred to in this Policy shall
have the following meanings:

(a) Change of Control. “Change of Control” means the occurrence of any of the
following events:

 

4



--------------------------------------------------------------------------------

(i) The closing of the sale of all or substantially all of the assets of the
Company;

(ii) The closing of a merger or consolidation of the Company with any other
corporation (other than a merger effected exclusively for the purpose of
changing the domicile of the Company or a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation);

(iii) the direct or indirect acquisition (including by way of a tender or
exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then-outstanding shares of capital stock of
the Company;

(iv) a contested election of members of the Board (each, a “Director”), as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board; or

(v) a dissolution or liquidation of the Company; provided however that a
dissolution or liquidation of the Company will not constitute a “Change of
Control” for purposes of this Policy if it is entered into in connection with
proceedings by or against the Company under the United States Bankruptcy Code,
or any other bankruptcy or insolvency law, including assignments for the benefit
of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other similar relief
undertaken under U.S. federal, state or foreign law, including the Federal
Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et seq.), as amended.

(b) Cause. For purposes of this Policy, “Cause” for an Officer’s termination
will exist at any time after the happening of one or more of the following
events:

(i) The Officer’s deliberate material violation of any policy of the Company (or
its successor) or deliberate refusal to comply in any material respect with the
legal directives of his or her supervisor or the Board (so long as such
directives are legal and consistent with the Officer’s position and duties); or

(ii) The Officer’s commission of any act of fraud, embezzlement, dishonesty or
any other willful misconduct (including conviction of a felony) that has caused
or is reasonably expected to cause material injury to the Company, its business
or its reputation (or to its successor or its successor’s business or
reputation), or any act that constitutes fraud, or any knowing
misrepresentation, involving or related to the Company’s financial statements;
or

(iii) Any unauthorized use or disclosure by the Officer of any proprietary
information or trade secrets of the Company (or its successor) or any other
party to whom the Officer owes an obligation of nondisclosure or use (through a
written agreement or otherwise) as a result of his or her relationship with the
Company (or its successor); or

 

5



--------------------------------------------------------------------------------

(iv) The Officer’s willful, material breach of any of his or her obligations
under any written agreement or covenant with the Company (or its successor); or

(v) The Officer’s failure to materially perform his or her duties or materially
comply with the conditions applicable to his or her employment.

(c) Constructive Termination. “Constructive Termination” shall be deemed to
occur if there is (i)(A) a material reduction in job title or responsibilities
of the Officer (provided, however, that reassignment to a position, irrespective
of title, that changes the Officer’s responsibilities in a manner designed
merely to reflect the fact that the Company has become a wholly-owned subsidiary
or division of the counter-party to the Change of Control shall not constitute
grounds for Constructive Termination); (B) a reduction of more than 20% of the
Officer’s base salary unless in connection with similar decreases of other
similarly-situated officers of the Company or its successor entity; or (C) the
Officer’s refusal to relocate to a facility or location more than 50 miles from
the Company’s location at which the Officer works as of the effective date of
the Change of Control; and (ii) immediately following any of the foregoing
events, the Officer provides to his or her employer within 20 business days of
such event written notice of his or her intent to terminate employment as a
result of Constructive Termination, which written notice specifies the events or
circumstances giving rise to the Officer’s claim that Constructive Termination
has occurred as well as the effective date of termination (which date shall be
within 45 days of the date on which such notice is given); provided however that
the Company shall have 30 days in which to cure the events or circumstances
giving rise to the Constructive Termination claim and, if the Company is able to
cure such events or circumstances within such 30-day period, then the Officer
shall not have a basis to terminate his or her employment for Constructive
Termination.

7. GOVERNING LAW. This policy shall be governed by the laws of the state in
which the Officer performs or most recently performed his or her primary duties
to the Company, without giving effect to the principles of conflicts of laws.

8. SEVERABILITY. By executing this Policy below, the Officer agrees with the
Company that each provision herein will be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses. The parties intend that the
Covenants will be construed as a series of separate covenants, one for each
county, city, state, nation and other political subdivision of the territories
in which the Company does business. If, in any judicial proceeding, a court
refuses to enforce any of the separate covenants (or any part thereof) deemed
included in the Covenants, then such unenforceable separate covenant (or such
part) shall be deemed eliminated from this Policy for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced by the court. The parties intend that the
Covenants be enforced to the maximum degree permitted by applicable law.

9. GENERAL. Any successor to the Company (whether direct or indirect, and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets will assume the
Company’s obligations under this Policy. Without the written consent of the
Company, an Officer may not assign or transfer his or her rights under the
Policy to any other person or entity. Notwithstanding the foregoing, the terms
of the Policy and all rights of an Officer hereunder will inure to the benefit
of, and be enforceable by, his or her personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

6



--------------------------------------------------------------------------------

Acknowledgment:

By signing below, the Officer indicates his or her agreement to and acceptance
of the terms and conditions of the Durect Corporation Change of Control Policy,
which include:

 

  •  

waiving and forfeiting in full any benefits contingent upon or related to a
Change of Control provided to the Officer under any agreement or arrangement,
written or otherwise, with the Company made or entered into prior to the date
hereof; and

 

  •  

agreeing to the terms and conditions of, and the restrictions imposed by, the
Covenants set forth Section 4 above.

 

Signature:  

 

 

Name (print):  

 

 

Date Executed:  

 

SIGNATURE PAGE TO EXECUTIVE CHANGE OF CONTROL POLICY

 

7